     Case 2:19-cv-01794-KJD-BNW Document 15 Filed 04/03/20 Page 1 of 4



1    Cam-Tu Dang (NV# 13093)
     PETERS AND ASSOCIATES, LLP
2
     6173 S. Rainbow Blvd.
3    Las Vegas, NV 89118
     T: (702) 818-3888
4    F: (702) 583-4940
5    E: cam@PandALawFirm.com
     Attorneys for Plaintiff,
6    Pazia London
7                               UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA

9
     PAZIA LONDON,                                   Case No.: 2:19-cv-01794-KJD-BNW
10
                   Plaintiff,
11                                                   STIPULATION AND [PROPOSED]
     v.
                                                     ORDER TO EXTEND THE
12
     FMMR INVESTMENTS, INC. d/b/a                    DISCOVERY AND DISPOSITIVE
13                                                   MOTION DEADLINES
     RAPID CASH,
14                                                   (FIRST REQUEST)
                   Defendant.
15
16
17
18           Pursuant to LR 26-4, plaintiff Pazia London (“Plaintiff”) and defendant FMMR

19   Investments, Inc. d/b/a Rapid Cash ("Defendant") (together, the "Parties"), stipulate to

20   extend the discovery and dispositive motion deadlines by sixty (60) days as follows:

21   A. Discovery completed.

22        1. The Parties exchanged initial disclosures on January 8 and 17, 2020, pursuant to

23   which they produced numerous documents at issue in this case.

24        2. Plaintiff served written discovery requests on Defendant on February 24, 2020,

25   responses to which are due on April 8, 2020.

26        3. Defendant served written discovery requests on Plaintiff on March 24, 2020,

27   responses to which are due on April 24, 2020.

28
                                                 1
     Case 2:19-cv-01794-KJD-BNW Document 15 Filed 04/03/20 Page 2 of 4



1
     B. Discovery to be completed.
2
        1. In addition to and as a result of the outstanding written discovery requests stated
3
     above, the Parties anticipate supplemental disclosures of documents and/or witnesses.
4
        2. Plaintiff intends to take the deposition of Defendant's corporate representative.
5
        3. Defendant intends to take the deposition of Plaintiff.
6
     C. Reasons discovery not completed and good cause for extension.
7
        The truly unusual circumstances related to the Coronavirus Pandemic have caused
8
     delays in communication with clients and will impact the Parties' abilities to schedule and
9
     hold depositions within the time originally allotted for discovery.
10
        Federal Rule of Civil Procedure 6(b) provides trial courts with the authority to extend
11
     time periods. The Parties believe that good cause exists to extend the discovery deadlines
12
     as they have diligently prosecuted this case and additional discovery is required for the
13
     parties to adequately prepare for the trial. Further, health concerns related to the
14
     Coronavirus pandemic have created an unusual and unforeseen impact on the depositions
15
     of the Parties.
16
     D. Proposed deadlines.
17
        Thus, the Parties respectfully request that the discovery deadline of May 5, 2020, be
18
     extended by sixty (60) days to July 6, 2020, and that the corresponding deadline to file
19
     dispositive motions be extended by sixty (60) days to August 5, 2020. This request will not
20
     affect any other deadline in the Court’s Discovery Plan and Scheduling Order.
21
        Pursuant to LR IA 6-1, this is the first request for an extension of these deadlines. This
22
     stipulation is not filed for any improper purpose and is not requested for delay. The
23
     requested extension will not affect the trial date or any other deadlines in the Court’s
24
     Discovery Plan and Scheduling Order other than those mentioned above. Further, none of
25
     the parties will be prejudiced by an extension of these deadlines.
26     IT IS SO ORDERED

27     DATED: April 06, 2020

28
                                                   -2-
       __________________________________________________
       BRENDA WEKSLER
       UNITED STATES MAGISTRATE JUDGE
     Case 2:19-cv-01794-KJD-BNW Document 15 Filed 04/03/20 Page 3 of 4



1                                      By: /s/ Cam-Tu Dang
                                       Cam-Tu Dang (NV# 13093)
2
                                       PETERS AND ASSOCIATES, LLP
3                                      6173 S. Rainbow Blvd.
                                       Las Vegas, NV 89118
4                                      T: (702) 818-3888
5                                      F: (702) 583-4940
                                       E: cam@PandALawFirm.com
6                                      Attorneys for Plaintiff,
                                       Pazia London
7
                                       By: /s/ Raleigh C. Thompson
8                                      Raleigh C. Thompson (NV# 11296)
9                                      Ryan Lower (NV# 9108)
                                       MORRIS LAW GROUP
10                                     411 E. Bonneville Ave., Suite 360
                                       Las Vegas, Nevada 89101
11                                     T: (702) 474-9400
                                       F: (702) 474-9422
12                                     E: rct@morrislawgroup.com;
                                       rml@morrislawgroup.com
13                                     Attorneys for Defendant
                                       FMMR Investments, Inc. d/b/a Rapid Cash
14
15
                                       ORDER
16
     IT IS SO ORDERED:
17
     Dated:
18
19
20
                                       Honorable Brenda Weksler
21                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28
                                         -3-
     Case 2:19-cv-01794-KJD-BNW Document 15 Filed 04/03/20 Page 4 of 4



1
2
                                  CERTIFICATE OF SERVICE
3
            I hereby certify that the foregoing document was filed electronically with the Unites
4
     States District Court of the District of Nevada, this 3rd day of April 2020, with the notice of
5
     case activity generated and sent to counsel of record.
6
7    Raleigh C. Thompson (NV# 11296)
     Ryan Lower (NV# 9108)
8
     MORRIS LAW GROUP
9    411 E. Bonneville Ave., Suite 360
     Las Vegas, Nevada 89101
10   T: (702) 474-9400
11   F: (702) 474-9422
     E: rct@morrislawgroup.com; rml@morrislawgroup.com
12   Attorneys for Defendant
     FMMR Investments, Inc. d/b/a Rapid Cash
13
14
     /s/Jacey Gutierrez
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
